DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 09/20/2021. Claims 71-76, 79-94, 97, and 99-106 remain pending in this application. Claims 83 and 89 have been amended. Claims 1-70, 77-78, 95-96, and 98 have been cancelled. 
Claim Interpretation
The fleet operations and management system (FOMS) is being interpreted as a server due to the lack of specifics to what the FOMS is in the applicant’s disclosure. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 71-74, 84, and 86 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarkiainen et al (US 20200064140 A1) (Hereinafter referred to as Tarkiainen).

Regarding Claim 71, Tarkiainen discloses a shared mobility service provider (SMSP) transportation management system (See at least Tarkiainen Paragraphs 0018-0020) comprising: 
i) a system of traffic control centers (TCC) and traffic control units (TCU) (TCC/TCU) that process information and traffic operations instructions (See at least Tarkiainen Paragraphs 0063-0064, the traffic management system is interpreted as the TCC; See at least Tarkiainen Paragraph 0057, the traffic lights are interpreted as the TCUs); 
ii) a network of road side units (RSUs) that receive data from connected vehicles, detect traffic conditions, and/or send control instructions to vehicles (See at least Tarkiainen Paragraph 0044, the RSUs can monitor traffic and conditions and communicate with platoons; See at least Tarkiainen Paragraph 0049, the RSUs can receive data from connected vehicles and send priority signal timing to platoons); and 
iii) a fleet operations and management system (FOMS) center that provides vehicle operations and control and information services for a SMSP by sending detailed customized information and/or time-sensitive control instructions for driving tasks to connected and automated vehicles (CAV) through RSUs (See at least Tarkiainen Paragraph 0057, the route and platoon planning service (RPPS) is interpreted as the FOMS, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions; See at least Tarkiainen Paragraph 0049, RSUs can be used to communicate with platoons; See at least Tarkiainen Paragraphs 0039-0040, the system is used to maximize fully automated or autonomous driving; The automated vehicles using this system are interpreted as connected and automated vehicles),  
wherein said TCC and TCU are automatic or semi-automated computational modules (See at least Tarkiainen Paragraphs 0062-0063, the traffic management system forwarding messages and responding to queries is interpreted as being an automatic computational module; See at least Tarkiainen Paragraph 0051, traffic lights without RSUs are interpreted as automatic while traffic lights with RSUs are interpreted as semi-automatic because they can be delayed) that provide data gathering, information processing (See at least Tarkiainen Paragraph 0064, the traffic management system can report traffic conditions based on a request which is interpreted as the traffic management system is capable of gathering data on traffic conditions and processing information; See at least Tarkiainen Paragraph 0057, the traffic lights with RSUs can gather data and process a request to for a longer green light which is interpreted as processing information), network optimization, and/or traffic control (See at least Tarkiainen Paragraph 0063, the traffic management system responding with route restrictions is interpreted as traffic control and network optimization; See at least Tarkiainen Paragraph 0049, the traffic lights avoiding splitting platoons is interpreted as traffic control and network optimization) ; and 
wherein said RSUs comprise a communications module, a sensing module, and/or a data processing module (See at least Tarkiainen Paragraph 0044, the RSU can monitor traffic and conditions which is interpreted as sensing, the RSU can communicate; See at least Tarkiainen Paragraph 0049, the RSU can process priority requests).

	Regarding Claim 72, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said driving tasks comprise one or more of car following, lane changing, and/or route guidance (See at least Tarkiainen Paragraphs 0057 and 0067-0068 and Table 2, providing a route during a route request is interpreted as route guidance; the system takes into consideration the automation level of the vehicles because the system can include vehicles at different automation levels).

	Regarding Claim 73, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said TCC/TCU comprises a TCU that is a point or segment traffic control unit (TCU), wherein said point or segment TCU is combined or integrated with an RSU of said network of RSU and the functions of the TCU and the RSU are provided by shared sensing, communications, and computing modules (See at least Tarkiainen Paragraphs 0057 and 0051 and Figure 4, the traffic light is interpreted .

	Regarding Claim 74, Tarkiainen discloses the SMSP transportation management system of claim 71, wherein said RSUs coordinate and/or control automated vehicles, automated vehicles managed by said SMSP, and/or non-automated vehicles (See at least Tarkiainen Paragraphs 0067-0068 and Table 3, the system can coordinate vehicles at different levels of automation; See at least Tarkiainen Paragraph 0051, the RSUs supporting platoon formation/configurations by delaying traffic lights is interpreted as coordinating vehicles).

	Regarding Claim 84, Tarkiainen discloses the SMSP transportation management system of claim 71 comprising a user priority management component (See at least Tarkiainen Paragraph 0049, platoons can request a longer green light if they have priority).

	Regarding Claim 86, Tarkiainen discloses the SMSP transportation management system of claim 71 comprising a fleet route guidance component (See at least Tarkiainen Paragraph 0057, the RPPS can provide route guidance to platoons). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Nix et al (US 20190094859 A1) (Hereinafter referred to as Nix).

Regarding Claim 75, Tarkiainen discloses … sending detailed customized information and/or time-sensitive control instructions for driving tasks to the SMSP vehicle to drive according to the route plan (See at least Tarkiainen Paragraph 0057, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions).
Tarkiainen fails to disclose wherein said SMSP FOMS center provides vehicle operations and control and information services for a SMSP by: 
receiving a service request from an SMSP user comprising scheduling, pickup location, and drop off location; 
identifying an SMSP fleet vehicle for the SMSP user; 
identifying a route plan for the SMSP vehicle to pick up and drop off the SMSP user;…
However, Nix teaches wherein said SMSP FOMS center provides vehicle operations and control and information services for a SMSP by: 
receiving a service request from an SMSP user comprising scheduling, pickup location, and drop off location (See at least Nix Paragraph 0071, a user schedules a service request; See at least Nix Paragraph 0072, the system can identify the user’s current location for pickup; See at least Nix Paragraph 0023, origination and destination are interpreted as pickup and drop off location); 
identifying an SMSP fleet vehicle for the SMSP user (See at least Nix Paragraph 0079); 
identifying a route plan for the SMSP vehicle to pick up and drop off the SMSP user (See at least Nix Paragraphs 0022-0023, a route that coincides with a rider’s origination and destination is provided);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Nix to have a vehicle identify a user’s request to be picked up at one location and dropped off at another location. This would allow the system to use its fleet of vehicles for transportation services (e.g. rideshare service), courier services, and delivery services (See at least Nix Paragraphs 0019-0020), which would increase the overall operability of the system 

Claim 76, 83, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Magalhaes de Matos (US 11003184 B2) (Hereinafter referred to as Magalhaes de Matos).

Regarding Claim 76, Tarkiainen fails to disclose wherein said RSUs provide control and/or information services to vehicles fully owned by said SMSP, vehicles partially owned or part-timely owned by said SMSP, and/or vehicles owned by another party. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 9 lines 4-24, fixed APs are interpreted as RSUs which provide information services to a waste management truck which would be owned by the government which is another party; See at least Magalhaes de Matos Column 6 lines 27-45, public fleets and private fleets would have different owners but the system would still function the same regardless of ownership status) (Examiner has interpreted the “and/or” as “or”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have the system provide control and/or information services to vehicles that are owned by the SMSP, 

Regarding Claim 83, Tarkiainen fails to disclose a dynamic pricing component that determines pricing for shared mobility CAV based on length of travel and travel time. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 30 lines 47-64, delivery time is interpreted as travel time; Column 31 lines 41-53, trip fees are based on expected distance and time to arrive which is interpreted as length of travel and travel time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Magalhaes de Matos to have the dynamic pricing be based on length of travel and travel time. One would be motivated to use length of travel and travel time for the dynamic pricing since the further the vehicle has to travel and the longer it takes for an item to be delivered, the more costly it would be for the system to operate an autonomous vehicle. By properly pricing the CAV, the system would ensure the system is not losing money due to excess costs. 

Regarding Claim 87, Tarkiainen fails to disclose a remote vehicle diagnostic component. 
However, Magalhaes de Matos teaches this limitation (See at least Magalhaes de Matos Column 20 lines 39-47, manufacturers can perform remote diagnosis using the wireless connectivity; See at least Magalhaes de Matos Column 9 lines 30-40, the autonomous vehicles can be remotely monitored). 
. 

Claim 79, 91, 94 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Milstein et al (US 20200401145 A1) (Hereinafter referred to as Milstein).

Regarding Claim 79, Tarkiainen discloses a road network management component, wherein the road network management component comprises a point TCU, RSUs, and vehicles (See at least Tarkiainen Paragraph 0057, the system planning on routes is interpreted as managing road networks, the system is comprised of traffic lights, RSUs, and vehicles) and is configured to:
…c) control vehicles at a work zone, an accident-prone area, and/or a complex interchange (See at least Tarkiainen Paragraphs 0052-0053 and Figure 5, the route planning takes can take the vehicle down the route with the construction zone which is interpreted as a work zone; See at least Tarkiainen Paragraphs 0039-0040, the system is used to maximize fully automated or autonomous driving; the system providing fully automated vehicles routes that drive through construction zones is interpreted as the system controlling the vehicles at a work zone) (Examiner has interpreted the “and/or” to be an “or”). 
Tarkiainen fails to disclose the road network management component is configured to a) provide full operations and control for vehicles on major roads by sending detailed and time-sensitive control instructions to vehicles; 
b) provide information to vehicles on minor roads, wherein said vehicles on minor roads are operated and controlled by the on-board systems or the drivers and the SMSP system;
However, Milstein teaches a) provide full operations and control for vehicles on major roads by sending detailed and time-sensitive control instructions to vehicles (See at least Milstein Paragraph 0121, the primary path where vehicles operate in autonomous mode is interpreted as providing full operations and control on major roads; See at least Milstein Paragraph 0058, the system provides the autonomous vehicle with instructions for autonomous driving/routing; See at least Milstein Paragraph 0076, the information relating to the environment is interpreted as time-sensitive control instructions since the information changes with time); 
b) provide information to vehicles on minor roads, wherein said vehicles on minor roads are operated and controlled by the on-board systems or the drivers and the SMSP system (See at least Milstein Paragraph 0101, the secondary path which is not for autonomous driving is interpreted as a minor road, the map generation system provides the vehicle with the information that the vehicle should not operate in autonomous mode on the secondary path);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein to provide full operations and control for vehicles on major roads and provide information to vehicles on minor roads. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable 

Regarding Claim 91, Tarkiainen fails to disclose a plurality of road types. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the plurality of road type including primary paths and secondary paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein include a plurality of road types. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Having different road types would allow a vehicle to determine which roads it can or cannot operate on using the full-autonomous mode (See at least Milstein Paragraphs 0101-0102). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable outcomes. This would increase the efficiency and safety of the system by only permitting autonomous driving on roads that are equipped to handle autonomous vehicles. 

Regarding Claim 94, Tarkiainen fails to disclose said plurality of road types comprises major roads and minor roads. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein have the plurality of road types comprise of major and minor roads. Tarkiainen discloses controlling fleets of autonomous vehicles (See at least Tarkiainen Paragraph 0039). Having different road types would allow a vehicle to determine which roads it can or cannot operate on using the full-autonomous mode (See at least Milstein Paragraphs 0101-0102). Certain roads have the capabilities to support autonomous vehicles while other roads do not. If a road is capable of supporting an autonomous vehicle, the vehicle can operate in autonomous mode. If the road does not support an autonomous vehicle, the vehicle should not operate in fully autonomous mode (See at least Milstein Paragraphs 0101-0102). In order to control an autonomous vehicle, the system needs to ensure the road the vehicle is operating on can support autonomous driving. If the road cannot support autonomous driving, vehicles should not operate in autonomous mode to prevent any undesirable outcomes. This would increase the efficiency and safety of the system by only permitting autonomous driving on roads that are equipped to handle autonomous vehicles.

Regarding Claim 97, Tarkiainen fails to disclose wherein a road having high RSU coverage, high resolution map coverage, high demand, and/or high traffic volume is a major road. 
However, Milstein teaches this limitation (See at least Milstein Paragraph 0101, the primary paths for autonomous driving are interpreted as major roads; See at least Milstein Paragraph 0056-0058, the AV maps are interpreted as high resolution maps since they contain data associated with a road, data associated with features on the road, data associated with a lane of the road, and data 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Milstein to use high resolution maps for defining a major road. Since major roads are roads for autonomous driving, the major roads must be able to support autonomous driving. Maps are used for routing autonomous vehicles (See at least Milstein Paragraph 0058). Maps with high resolution can determine features in a roadway which allow for more efficient operation and routing by the autonomous vehicle and reduce or eliminate inconsistencies associated with lane boundaries (See at least Milstein Paragraph 0056).   

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Cardote (US 20170085632 A1) and Chase (US 20190041850 A1) (Hereinafter referred to as Cardote and Chase respectively).

Regarding Claim 80, Tarkiainen discloses an RSU comprises a lane management component (See at least Tarkiainen Paragraph 0049, RSUs can control traffic lights to prevent breaking up platoons which is interpreted as managing a lane) configured to:
a) control vehicle spacing and/or speed to maximize traffic capacity (See at least Tarkiainen Paragraph 0050, inter-vehicle distance and platoon speed are controlled; See at least Tarkiainen Paragraph 0045, the platoon length, which is dependent on vehicle spacing, is controlled to optimize routing) ;…
c) control lane separation and spacing and lane changing (See at least Tarkiainen Paragraph 0050, the inter-vehicle distance, which is lane separation and spacing, is controlled; See at least Tarkiainen Paragraph 0045, having the platoon go from one lane to two lanes is lane changing);…
Tarkiainen fails to disclose …predict and/or detect accidents and send warning messages and/or accident avoidance instructions to vehicles. 
However, Cardote teaches this limitation (See at least Cardote Paragraph 0175-0176, accidents can be detected and communicated via a network such as a fixed ap, which is interpreted as a RSU; See at least Cardote Paragraph 0050, the vehicles can receive notifications to avoid accidents) (Examiner has interpreted the “and/or” to be an “or”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to have the lane management component detect accidents and send warning messages to vehicles. Sending warning messages may help prevent accidents and detecting accidents allows vehicles to move cautiously around areas where there was an accident. The system would want to avoid accidents in order to increase efficiency, security, and safety (See at least Cardote Paragraph 0050). 
The combination of Tarkiainen and Cardote fail to disclose …check vehicle permissions of vehicles requesting entrance to a dedicated lane and/or give driving instructions to vehicle requesting exit from a dedicated lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0041, vehicles must have autonomous capabilities to drive in the dedicated lane which is interpreted as checking vehicle permissions, the driving infrastructure provides driving instructions such as disengage autonomous mode when vehicles exit the dedicated lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Cardote with the teachings disclosed in Chase to have . 

Claims 81-82 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Cardote.

Regarding Claim 81, Tarkiainen fails to disclose one or more interface components configured to interact and/or cooperate with a government connected and automated vehicle highway (CAVH) system and/or other shared mobility systems, wherein the SMSP system shares information, receives information, and cooperates with the government CAVH system and/or other shared mobility systems. 
However, Cardote teaches these limitations (See at least Cardote Paragraph 0033, an OBU, which is interpreted as an interface component, can be placed on waste management fleets which are interpreted as a government connected and automated vehicle; See at least Cardote Paragraph 0048, the waste management truck and the system share and receive information with each other and they can cooperate to improve scheduling and routing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to have the system interact and cooperate with a government connected and automated vehicle. This would improve the 

Regarding Claim 82, Tarkiainen fails to disclose wherein said interface components comprise an information sharing interface and/or a vehicle control interface. 
However, Cardote teaches this limitation (See at least Cardote Paragraph 0033, the OBU is also referred to as a mobile AP; See at least Cardote Paragraph 0195 and Figure 11, the communication interface module is interpreted as the information sharing interface) (Examiner has interpreted the “and/or” to be an “or”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to have the interface component comprise an information sharing interface. This would allow the interface to receive and share information which can improve the scheduling and routing of vehicles (See at least Cardote Paragraph 0048). 

Regarding Claim 85, Tarkiainen discloses wherein said FOMS center provides vehicle operations and control and information services for a SMSP by:
…b) providing route guidance for SMSP vehicles (See at least Tarkiainen Paragraph 0057); and
c) providing traffic information to SMSP vehicles (See at least Tarkiainen Paragraphs 0059-0060, the RPPS sending routes and formation plans for the platoon leader to choose is interpreted as providing traffic information to vehicles).
Tarkiainen fails to disclose providing scheduling and dispatching strategies for SMSP vehicles. However, Cardote teaches this limitation (See at least Cardote Paragraph 0157, the public 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Cardote to provide scheduling and dispatching strategies to vehicles. This would allow the system to keep track of the vehicles and see if they are operating according to the schedule. If the vehicles are falling behind schedule, more vehicles can be dispatched to alleviate obstructions to the traffic flow (See at least Cardote Paragraph 0157). This would help the system run more efficiently by reducing traffic flow obstructions. 

Claims 88 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Weslosky et al (US 20190227569 A1) (Hereinafter referred to as Weslosky).

Regarding Claim 88, Tarkiainen fails to disclose a vehicle maintenance component that manages a fleet management schedule. 
However, Weslosky teaches this limitation (See at least Weslosky Paragraphs 0074 and 0078, the system can schedule maintenance for vehicles in a fleet which is interpreted as a fleet management schedule). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Weslosky to have a fleet management schedule. This would allow the system to schedule maintenance for vehicles when a check engine light has turned on or when a part that was needed has been received (See at least Weslosky Paragraph 0078). This would ensure that the vehicles in the fleet are properly maintained and do not have any malfunctioning parts. 

Regarding Claim 106, Tarkiainen discloses a method for managing connected automated vehicles with a shared mobility service provider (SMSP) transportation management system (See at least Tarkiainen Paragraphs 0018-0020), the method comprising: 
a) providing a system of traffic control centers (TCC) and traffic control units (TCU) (TCC/TCU) that process information and traffic operations instructions (See at least Tarkiainen Paragraphs 0063-0064, the traffic management system is interpreted as the TCC; See at least Tarkiainen Paragraph 0057, the traffic lights are interpreted as the TCUs);  a network of road side units (RSUs) that receive data from connected vehicles, detect traffic conditions, and/or send control instructions to vehicles (See at least Tarkiainen Paragraph 0044, the RSUs can monitor traffic and conditions and communicate with platoons; See at least Tarkiainen Paragraph 0049, the RSUs can receive data from connected vehicles and send priority signal timing to platoons); and a SMSP fleet operations and management system (FOMS) that provides vehicle operations and control and information services for a SMSP (See at least Tarkiainen Paragraph 0057, the route and platoon planning service (RPPS) is interpreted as the FOMS)  ;
b) providing vehicles with detailed customized information and/or time-sensitive control instructions for driving tasks (See at least Tarkiainen Paragraph 0057, sending a route to a platoon is interpreted as sending detailed customized information, routes for a route time window is interpreted as time-sensitive control instructions; See at least Tarkiainen Paragraphs 0039-0040, the system is used to maximize fully automated or autonomous driving; The automated vehicles using this system are interpreted as connected and automated vehicles); and 
…wherein said TCC and TCU are automatic or semi-automated computational modules (See at least Tarkiainen Paragraphs 0062-0063, the traffic management system forwarding messages and responding to queries is interpreted as being an automatic computational module; See at least Tarkiainen Paragraph 0051, traffic lights without RSUs are interpreted as automatic while traffic lights that provide data gathering, information processing (See at least Tarkiainen Paragraph 0064, the traffic management system can report traffic conditions based on a request which is interpreted as the traffic management system is capable of gathering data on traffic conditions and processing information; See at least Tarkiainen Paragraph 0057, the traffic lights with RSUs can gather data and process a request to for a longer green light which is interpreted as processing information), network optimization, and/or traffic control (See at least Tarkiainen Paragraph 0063, the traffic management system responding with route restrictions is interpreted as traffic control and network optimization; See at least Tarkiainen Paragraph 0049, the traffic lights avoiding splitting platoons is interpreted as traffic control and network optimization) ; and 
wherein said RSUs comprise a communications module, a sensing module, and/or a data processing module (See at least Tarkiainen Paragraph 0044, the RSU can monitor traffic and conditions which is interpreted as sensing, the RSU can communicate; See at least Tarkiainen Paragraph 0049, the RSU can process priority requests).
Tarkiainen fails to disclose …providing operations and maintenance services for vehicles owned and/or operated by an SMSP.  
However, Weslosky discloses this limitation (See at least Weslosky Paragraphs 0074 and 0078, maintenance is scheduled for a vehicle that is part of a fleet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Weslosky to provide operations and maintenance services for vehicles. Having the system perform maintenance services allows the system to determine that something may be wrong with a vehicle, such as the engine, and to schedule maintenance or order a required part (See at least Weslosky Paragraph 0078). This would ensure that the vehicles in the system are properly maintained and not damaged. 

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Kovacek et al (US 20200317223 A1) (Hereinafter referred to as Kovacek).

Regarding Claim 89, Tarkiainen fails to disclose an intelligent fuel-saving driving component that optimizes fuel-consumption and chooses an economic and/or time-saving route for the vehicle. 
However, Kovacek teaches this limitation (See at least Kovacek Paragraph 0037, the system selects a route based on fuel consumption to ensure the most efficient use of fuel, which is interpreted as an economic-saving route for the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Kovacek to have a fuel-saving component that optimizes fuel-consumption by choosing economic-saving routes. Selecting a route that optimizes fuel-consumption would allow the system to save money by operating the vehicle in the most fuel efficient manner (See at least Kovacek Paragraph 0037), which minimizes cost (See at least Kovacek Paragraph 0007). 

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Kalyanaraman et al (US 20160272078 A1) (Hereinafter referred to as Kalyanaraman).

Regarding Claim 90, Tarkiainen fails to disclose an intelligent charge/refuel component that manages the charging and refueling schedule of SMSP fleet vehicles. 
However, Kalyanaraman teaches this limitation (See at least Kalyanaraman Paragraph 0029, the intelligent charge/refuel component being the intelligent optimizer program, the program decides when the best time to recharge/refuel the vehicle which is interpreted as managing the charging and refueling 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen with the teachings disclosed in Kalyanaraman to include an intelligent charge/refuel component that manages the charging and refueling schedule. This would allow a user to select the most cost effective time to recharge/refuel their vehicle thus, saving the user money (See at least Kalyanaraman Paragraph 0029). 

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Milstein in further view of Lathrop et al (US 9688288 B1) (Hereinafter referred to as Lathrop).

Regarding Claim 92, the combination of Tarkiainen and Milstein fail to disclose a geo-fencing technology that separates a first road type and a second road type of the plurality of road types. 
However, Lathrop teaches this limitation (See at least Lathrop Column 5 lines 38-55, geo-fencing is used to determine where vehicles can or cannot operate autonomously). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Lathrop to have geo-fencing technology separate the first road type from the second road type. Geo-fencing can be used to discourage or prohibit autonomous driving due to the chaotic nature of the area (See at least Lathrop Column 5 lines 16-37). Preventing autonomous driving in certain geographic zones can help increase safety (See at least Lathrop Column 5 lines 39-42). 

Claim 93, 99-105 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkiainen in view of Milstein in further view of Chase. 

Regarding Claim 93, the combination of Tarkiainen and Milstein fail to disclose wherein said plurality of road types comprises dedicated lanes for use by vehicles based on vehicle automation and/or communication capabilities, non-dedicated lanes, and combinations of dedicated and non-dedicated lanes. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, dedicated lanes being exclusively for fully autonomous vehicles, non-dedicated lanes are for vehicles without full autonomous capabilities, and the combination of dedicated and non-dedicated lanes being the shared driven/autonomous lane; See at least Chase Paragraph 0012-0017, vehicles that use the dedicated lanes must be able operate in autonomous mode and autonomous vehicles have vehicle-to-infrastructure communication capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to have dedicated lanes based on automation and/or communication capabilities, non-dedicated lanes, and a combination of the two. Having vehicles that are autonomously driven and manually driven in the same lane is dangerous and the manually driven vehicles would not be able to coordinate with the autonomous vehicles which could result in human error (See at least Chase Paragraph 0010).Thus, having different lanes for vehicles with different capabilities will improve safety and efficiency. 

 Regarding Claim 99, the combination of Tarkiainen and Milstein fail to disclose wherein a dedicated lane comprises RSU that collect traffic information and communicates traffic information and control instructions to vehicles. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to have the dedicated lane collect traffic information and communicate traffic information and control instructions to vehicles. This would allow the dedicated lane and the vehicles on the road to exchange pertinent travel and safety information (See at least Chase Paragraph 0040), thus increasing the efficiency and safety of the system 

Regarding Claim 100, the combination of Tarkiainen and Milstein fail to disclose wherein a dedicated lane is either physical or logical. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, a roadway for autonomous driving is a physical dedicated lane; See at least Chase Paragraph 0041, specific lane for autonomous driving is a logical dedicated lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to include dedicated lanes that are either physical or logical. Having the dedicated lanes be physical will allow only vehicles with autonomous capabilities to drive on certain roadways thus, ensuring safety and efficient operation of the autonomous vehicles (See at least Chase Paragraphs 0009 and 0017). Having a dedicated lane be logical will allow for the controlling of autonomous vehicles in a specific lane on a roadway (See at least Chase Paragraph 0041) without restricting non-autonomous vehicles from driving on that same roadway. 

Regarding Claim 101, the combination of Tarkiainen and Milstein fail to disclose wherein a physical dedicated lane is physically separated from non-dedicated lanes and has a fixed entrance and exit. 
However, Chase teaches this limitation (See at least Chase Paragraph 0009, roadways for autonomous driving are like highways for vehicles that can reach certain speeds, highways are physically separated from other lanes, roadways have entrances and exits). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to include a physical dedicated lane that is physically separate from the non-dedicated lanes and has a fixed entrance and exit. Having autonomous vehicles and non-autonomous vehicles on the same roadway is dangerous and the non-autonomous vehicles would not be able to coordinate with the autonomous vehicles which could result in human error. (See at least Chase Paragraphs 0010). Allowing autonomous vehicles to operate separately will assist in the safe and efficient operation of autonomous vehicles (See at least Chase Paragraph 0017). 

Regarding Claim 102, the combination of Tarkiainen and Milstein fail to disclose wherein logical dedicated lanes are not physically separated from non-dedicated lanes and vehicles require permissions from corridor TCCs/ TCUs or SMSP TCCs to enter and/or leave the dedicated lanes. 
However, Chase teaches this limitation (See at least Chase Paragraphs 0040-0041, the infrastructure can be a traffic signal which is interpreted as a TCU, the lane for autonomous driving is not physically separate, the lane will only permit vehicles with autonomous capabilities to drive in the autonomous part and alert the vehicles to disengage autonomous operation when the dedicated lane ends). 


Regarding Claim 103, the combination of Tarkiainen and Milstein fail to disclose wherein a non-dedicated lane is defined as a lane use for use by vehicles based on vehicle communication capabilities. 
However, Chase teaches this limitation (See at least Chase Paragraph 0010, autonomous vehicles have vehicle-to-vehicle (V2V) communication capabilities which allows them to coordinate with one another and manual driven vehicles do not have that communication capability; See at least Chase Paragraph 0014, autonomous vehicles have vehicle-to-infrastructure (V2I) communication capabilities;  See at least Chase Paragraph 0041, dedicated lanes are for autonomous vehicles which mean they have communication capabilities like V2V and V2I while vehicles without those capabilities cannot drive in the dedicated lane so they must drive in the non-dedicated lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to define a non-dedicated lane as a lane for use by vehicles based on communication capabilities. Vehicles that do 

Regarding Claim 104, the combination of Tarkiainen and Milstein fail to disclose wherein RSUs installed near a non-dedicated lane collect lane traffic information through sensing systems and communicate lane traffic information to vehicles using the lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0041, the infrastructure proximate to the roadway at the end of the dedicated lane is interpreted as the RSU which collects lane traffic information such as where the dedicated lane ends and when a vehicle is exiting the dedicated lane and can communicate information to the vehicle such as disengage autonomous mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to have a RSU near a non-dedicated lane that can collect lane traffic information through sensing systems and communicate lane traffic information to vehicles using the lane. This would allow the system to restrict autonomous operation on certain travel lanes (See at least Chase Paragraph 0023). Restricting autonomous operation can prevent autonomous operations in the same lane with manually-driven vehicles, which is dangerous (See at least Chase Paragraph 0010). 

Regarding Claim 105, the combination of Tarkiainen and Milstein fail to disclose wherein RSUs installed near a non-dedicated lane request control of a vehicle using the non-dedicated lane. 
However, Chase teaches this limitation (See at least Chase Paragraph 0037, infrastructure positioned near a roadway or lane is interpreted as a RSU; See at least Chase Paragraph 0019, the infrastructure provides vehicles with the autonomous driving signals; See at least Chase Paragraph 0012-
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Tarkiainen and Milstein with the teachings disclosed in Chase to allow a RSU near a non-dedicated lane to request control of a vehicle while using the lane. Allowing a RSU to control a vehicle in non-dedicated lane will allow vehicles that have some autonomous capabilities to drive in a quasi-autonomous mode (See at least Chase Paragraph 0037). This will allow users who do not have a fully autonomous vehicle to have the option to enjoy some autonomous features which will make the driving experience for the user more enjoyable. 

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. Examiner acknowledges that applicant has amended claims 83 and 89 to overcome the 112(a) rejections previously set forth. However, the claims are still rejected under 102 and 103.
With respect to Claim 71, Applicant argues that Tarkiainen does not disclose an RSU sends detailed customized information and/or time-sensitive control instructions to connected and automated vehicles. However, as stated above with respect to the 102 rejections, Tarkiainen discloses RSUs communicate with vehicles that use the system, which is interpreted as the vehicles being connected, and the system is a smart city system that maximizes the use of fully automated vehicles. The system sends specific route information to platoons, which are interpreted as customized information and a route time window, which is interpreted as time-sensitive control information. The routing of autonomous vehicles is interpreted as controlling autonomous vehicles. 
With respect to Claim 72, applicant argues that Tarkiainen fails to disclose route guidance for autonomous vehicles. However, as stated above with respect to the 102 rejections, Tarkiainen discloses providing route guidance to vehicles utilizing the system, and the system is made to maximize the use of autonomous vehicles.  
With respect to Claim 73, applicant argues that Tarkiainen fails to disclose how to use a TCC/TCU and/or RSU to control individual autonomous vehicles for automated driving. However, there is no mention in the claim about how to use a TCC/TCU and/or RSU to control individual autonomous vehicles for autonomous driving. The claim states that a point or segment TCU is combined with an RSU, which Tarkiainen teaches. 
With respect to Claim 74, applicant argues that Tarkiainen fails to disclose how to use a RSU to control individual autonomous vehicles for automated driving. However, there is no mention in the claim about how to use a RSU to control individual autonomous vehicles for automated driving. The claim states that a RSU coordinates and/or controls automated vehicles, automated vehicles managed by SMSP, and/or non-automated vehicles. Tarkiainen, as stated above with respect to the 102 rejections, discloses using RSUs to coordinate automated and non-automated vehicles. 
With respect to Claim 84, applicant argues that Tarkiainen fails to disclose controlling individual autonomous vehicles and managing the priority of those autonomous vehicles accordingly. However, those limitations are not claimed. The claim states the system includes a user priority management component. Tarkiainen does disclose a system for routing platoons of automated vehicles and that some platoons may request priority, to which the system may delay green lights for that platoon. 
With respect to Claim 86, applicant argues that Tarkiainen fails to disclose how to use fleet route guidance to help controlling individual CAVs. However, that limitation is not claimed. The claim states the system includes a fleet route guidance component and Tarkiainen teaches route guidance for platoons. 
With respect to Claim 75, applicant argues that Tarkiainen fails to disclose using a CAVH system for controlling autonomous vehicles to achieve autonomous driving. However, the claim does not state that limitation, and Tarkiainen does disclose a system for communicating and providing route guidance to automated vehicles. Applicant also argues that Nix is limited to an Uber application, and that claim 75 is not related to a matching task, and matching an AV to a passenger. However, Nix has the claim limitations of scheduling a service request for pickup, drop off and identifying a vehicle for the user, and identifying a route. The fact that it is for an Uber application does not mean that it is not analogous art as it reads on claim’s 75 limitations. 
With respect to Claim 76, applicant argues that Tarkiainen and Magalhaes fail to disclose how to use a RSU to control individual autonomous vehicles for automated driving. However, there is no mention in the claim about how to use a RSU to control individual autonomous vehicles for automated driving. The claim states that the system provides control and/or information services to vehicles fully owned, partially owned, and/or vehicles owned by another party and Magalhaes teaches providing control and/or information services to government owned vehicles, public fleets, and private fleets. 
With respect to Claim 79, applicant argues that Milstein fails to disclose using a RSU and TCC/TCU to control autonomous vehicles and a CAVH system, which controls automated vehicles using RSUs. However, Tarkiainen teaches those limitations as stated above with respect to the claim 71 rejection. Milstein is used to teach providing full operations on major roads and provide information on minor roads. Milstein teaches primary roads, where the vehicle can operate autonomously, which is interpreted as full operations, and secondary roads, where the vehicle cannot drive autonomously so the driver must take control. 
	With respect to Claim 80, applicant argues that Cardote fails to disclose automated vehicles and RSUs detecting accidents. However, Tarkiainen teaches automated driving and RSUs receiving data from vehicles as stated above with respect to claim 71 rejection, and Cardote is used in combination with 
	With respect to Claims 81, 82, 85, and 89, applicant argues that Cardote teaches a conventional traffic management system and does not have to do with automated driving. However, Tarkiainen teaches a system for managing automated vehicles and Cardote is used in combination with Tarkiainen to teach that some of the components in the traffic management system in Cardote can be used in Tarkiainen to improve the system. Applicant further argues that the intelligent fuel-saving driving component in Cardote is not for fleets of vehicles. However, Tarkiainen teaches managing platoons of vehicles and Cardote is used in combination with Tarkiainen to improve the platoon management. 
	With respect to Claims 83 and 87, applicant argues that Magalhaes de Matos is incompatible with Tarkiainen because the dynamic pricing and remote diagnosis in Magalhaes de Matos is not for a CAVH system. However, Magalhaes de Matos is used in combination with Tarkiainen, which does teach a CAVH system as stated above with respect to claim 71 rejection, and improves the system disclosed in Tarkiainen by providing a dynamic pricing component and remote diagnosis to the vehicles. 
With respect to Claim 88, applicant argues that Weslosky fails to disclose managing vehicle components for a fleet of autonomous vehicles or how to use TCC/TCU and RSU to control vehicles to achieve automated driving. However, the claim states that the system is comprised of a vehicle maintenance component that manages a fleet management schedule and Weslosky does disclose scheduling maintenance for vehicles in a fleet. The claim states nothing about using TCC/TCU and RSU to control vehicles to achieve automated driving. Applicant argues that managing tasks for a single 
 With respect to Claim 90, applicant argues that their system collects trajectory and fuel consumption information from OBU and RSU, predicts future consumption, trajectory, and energy price, which is why their system is different than the one in Kalyanaraman. However, none of those limitations are in the claim. Kalyanaraman is used to teach what is written in the claims, which is an intelligent charge/refuel component that manages charging and refueling. That fact that applicant’s system is not focused on EV does not mean that Kalyanaraman does not teach an intelligent charge component. 
With respect to Claim 91, 94, and 97 applicant argues that the secondary paths disclosed in Milstein are limited to microscopic roadway segments. However, there is no mention of microscopic in Milstein. Applicant argues that the primary paths and secondary paths are not major and minor roads due to the size of the roads. However, applicant makes no mention of the sizes of the roads in the claims. Applicant merely states that there are two types of roads and Milstein discloses two different types of classification for roads. 
With respect to Claim 92, applicant argues that Lathrop does not support a CAVH system where vehicles are controlled by TCC/TCU and RSU. However, claim 92 makes no mention of CAVH system where vehicles are controlled by TCC/TCU and RSU. Lathrop is used in combination with Tarkiainen, which teaches a CAVH system where vehicles are controlled by TCC/TCU and RSU, and Milstein to teach the use of geo-fencing technology. 
With respect to Claim 93 and 99-105, applicant argues that neither Tarkiainen nor Milstein teaches a CAVH system where vehicles are controlled by TCC/TCU and RSU. However, as stated with 
With respect to Claim 106, applicant argues that Tarkiainen does not disclose a CAVH system using TCC/TCU and RSU to control vehicles. However, as stated above with respect to the 102 rejections, Tarkiainen discloses RSUs communicate with vehicles that use the system, which is interpreted as the vehicles being connected, and the system is a smart city system that maximizes the use of fully automated vehicles. The system sends specific route information to platoons, which are interpreted as customized information and a route time window, which is interpreted as time-sensitive control information. The system also uses TCC/TCU to keep platoons together and request priority for certain vehicles. The routing of autonomous vehicles is interpreted as controlling autonomous vehicles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pedersen et al (US 20200193549 A1) teaches methods and systems for monitoring autonomous vehicles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664